PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bode et al.
Application No. 16/183,334
Filed: 7 Nov 2018
For: Deduplicated Storage with Multiple Storage Domains

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the epetition under the unintentional provisions of 37 CFR 1.137(a), filed 
April 27, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee on or before April 7, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed January 7, 2021.  Accordingly, the date of abandonment of this application is April 8, 2021.  A Notice of Abandonment was mailed on April 26, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee payment of $1,200, (2) the petition fee of $2,100 (3) a proper statement of unintentional delay.  Accordingly, the issue fee is accepted as being unintentionally delayed.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 10.18(b) and Changes to Patent Practice and Procedure; Final Rule Notice, 62 Fed. Reg. 53131, 53178 (October 10, 1997), 1203 Off. Gaz. Pat. Office 63, 103 (October 21, 1997).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results 
in the discovery that it is not correct that the entire delay in filing the required reply from the due 
date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, petitioner must notify the Office.


Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET